Exhibit 10.5
 
APPENDIX “H”
 


SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”), is dated as of October 5, 2010, by
and among CelLynx Group, Inc., a Nevada corporation (“Borrower”), and 5Barz
International Inc., a Nevada Corporation (the “Secured Party”).
 
RECITALS
 
A.           Pursuant to that certain Revolving Line of Credit Agreement of even
date herewith, as the same may be amended, modified or supplemented from time to
time (the “Loan Agreement”), the Secured Party has agreed to extend to Borrower
a revolving line of credit in the maximum principal amount of TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000.00) (the “Line of Credit”), on the terms
and conditions set forth in the Credit Agreement. Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
 
B.           The Line of Credit will be evidenced one or more Promissory Notes
of even date herewith, in the maximum principal amount of the Line of Credit (as
may be amended, modified or supplemented from time to, the “Notes”).
 
C.           As a condition to extending the Line of Credit, the Secured Party
has required that Borrower grant to the Secured Party, a security interest in
all assets of Borrower to secure the obligations of Borrower under the Credit
Agreement, the Notes, and all other documents executed in connection therewith
(collectively, the “Line of Credit Documents”).
 
D.           Borrower desires to grant to the Secured Party security interests
in the Collateral, as defined herein, to secure all of Borrower’s obligations
and undertakings to the Secured Party under the Line of Credit Documents.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, hereby agree as follows:
 
1.           Security Interest.  As security for the payment of all obligations
and undertakings of every kind or nature whatsoever of Borrower to Secured
Party, whether now existing or hereafter incurred, matured or unmatured, direct
or indirect, primary or secondary, related or unrelated or due or to become due,
arising under the Line of Credit Documents, and any extensions, modifications,
substitutions, increases and renewals thereof, and substitutions therefor; the
payment of all amounts advanced by Secured Party to preserve, protect, defend,
and enforce its rights hereunder and in the following property in accordance
with the terms of this Agreement; and the payment of all expenses incurred by
Secured Party in connection therewith (collectively the “Obligations”),
Borrower  hereby grants to Secured Party a first priority security interest in
all of the assets and property of Borrower of every kind and description,
tangible or intangible, wherever located, whether now owned or hereafter
acquired, including, without limitation, the assets and properties described
below, (collectively, the “Collateral”):
 
 
1

--------------------------------------------------------------------------------

 
(a)           all cash, accounts, deposit accounts (and all other property from
time to time deposited therein), accounts receivable or other rights to payment,
chattel paper (whether tangible or electronic), letter-of-credit rights,
securities, securities entitlements, investment property, capital stock or other
equity interests, whether or not evidenced by a contract, instrument, chattel
paper or otherwise, and whether or not earned by performance;
 
(b)           all equity ownership in any other entity, and all proceeds
thereof, including, without limitation:  (i) any and all shares or equity
interest issued in replacement thereof; (ii) any and all shares or equity issued
as a stock or equity dividend or issued in connection with any increase or
decrease of capital, reclassification, merger, consolidation, sale of assets,
combination of shares or interests, stock split, spin-off or split-off; (iii)
any and all options, warrants, or rights, whether as an addition to, or in
substitution or exchange for any of said stock or otherwise; and (iv) any and
all dividends or distributions, whether payable in cash or in property,
including, without limitation, stock or equity interests issued by any entity.
 
(c)           all general intangibles (including, without limitation, all
payment intangibles), instruments (including, without limitation, promissory
notes), commercial tort claims (if any), permits and licenses (but only to the
extent a security interest in such is permitted by law), software, copyrights,
patents and trademarks, IP licenses; trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, all registrations or recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States or any State thereof;
and all letters patent of the United States and all reissues and extensions
thereof, and all applications for letters patent of the United States;
 
(d)           all books, documents and records;
 
(e)           all contracts, contract rights, leases, undertakings, documents or
other agreements, including all rights of Borrower to receive moneys due and to
become due to it thereunder or in connection therewith, all rights of Borrower
to damages arising out of or for breach or default in respect thereof, and all
rights of Borrower to perform and to exercise all remedies thereunder;
 
(f)           all rights, ownership, equity or interests of any kind in and to
the Real Estate, and all inventory, packing and shipping materials, all
documents of title, machinery, equipment, goods, tools, furnishings, fixtures,
including, without limitation, any of the foregoing now or at any time hereafter
located at or installed on the land or in the improvements at any of the Real
Estate owned or leased (in whole or in part) by Borrower, and all such goods
after they have been severed and removed from any Real Estate; and
 
(g)           all (i) proceeds (including insurance proceeds), products,
substitutions and replacements of the above described Collateral, (ii)
additions, improvements and accessions to and documents covering the
above-described Collateral, (iii) claims against third parties arising out of
damage, destruction, or decrease in value of the above-described Collateral, and
(iv) rents revenues, issues, profits, and proceeds arising from the sale, lease,
license, encumbrance, collection or any other disposition, whether voluntary or
involuntary, of the above-described Collateral.
 

 
2

--------------------------------------------------------------------------------

 



2.           Financing Statements.  Borrower hereby authorizes Secured Party to
file at any time and from time to time any financing statements describing the
Collateral, and Borrower shall execute and deliver to Secured Party, and
Borrower hereby authorizes Secured Party to file (with or without Borrower’s
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements, account control agreements, and other documents and instruments, in
form reasonably satisfactory to Secured Party, as Secured Party may reasonably
request, to perfect and continue perfected, maintain the priority of or provide
notice of the security interest of Secured Party in the Collateral and to
accomplish the purposes of this Agreement.  Without limiting the generality of
the foregoing, Borrower ratifies and authorizes the filing by Secured Party of
any financing statements filed prior to the date hereof.  Borrower will
cooperate with Secured Party in obtaining control (as defined in the UCC) of
Collateral consisting of deposit accounts, investment property, letter-of-credit
rights and electronic chatter paper.  Borrower will join with Secured Party in
notifying any third party who has possession of any Collateral of Secured
Party’s security interest therein and obtaining an acknowledgment from the third
party that is holding the Collateral for the benefit of Secured Party.
 
3.           Representations and Warranties.  Borrower represents and warrants
to Secured Party that:
 
(a)           Borrower is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
company power and authority to carry on its business as now conducted and as
proposed to be conducted.  Borrower is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.
 
(b)           The execution, delivery and performance by Borrower of this
Agreement have been duly authorized by all necessary action of Borrower, and
this Agreement constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except (i) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
(c)           The security interest granted pursuant to this Agreement will
(i) constitute a valid and continuing perfected security interest in favor of
Secured Party in the Collateral for which perfection is governed by the UCC, and
(ii) be prior in priority to all other liens on the Collateral.
 
(d)           No authorization, consent, approval, license, exemption of, or
filing or registration with, any governmental authority or agency, or approval
or consent of any other Person, is required for the due execution, delivery or
performance by Borrower of this Agreement, except for any filings necessary to
perfect any liens on the Collateral.
 

 
3

--------------------------------------------------------------------------------

 



4.           Covenants.  So long as any of the Obligations remain unsatisfied,
Borrower agrees that:
 
(a)           Borrower shall do and perform all reasonable acts that may be
necessary and appropriate to maintain, preserve and protect the Collateral.
 
(b)           Borrower shall comply in all material respects with all laws,
regulations and ordinances, and all policies of insurance, relating in a
material way to the possession, operation, maintenance and control of the
Collateral.
 
(c)           Borrower shall give prompt written notice to Secured Party (and in
any event not later than thirty (30) days following any change described below
in this Section 4(c)) of:  (i) any change in the location of Borrower’s chief
executive office or principal place of business; (ii) any change in its name;
(iii) any changes in its identity or structure in any manner which might make
any financing statement filed hereunder incorrect or misleading; (iv) any change
in its registration as an organization (or any new such registration); or
(v) any change in its jurisdiction of organization; provided that Borrower shall
not locate any Collateral outside of the United States nor shall Borrower change
its jurisdiction of organization to a jurisdiction outside of the United States.
 
(d)           Borrower shall appear in and defend any action, suit or proceeding
which may affect to a material extent its title to, or right or interest in, or
Secured Party’s right or interest in, the Collateral, and shall do and perform
all reasonable acts that may be necessary and appropriate to maintain, preserve
and protect the Collateral.
 
(e)           Borrower shall pay and discharge all taxes, fees, assessments and
governmental charges or levies imposed upon it with respect to the Collateral
prior to the date on which penalties attach thereto, except to the extent such
taxes, fees, assessments or governmental charges or levies are being contested
in good faith by appropriate proceedings.
 
(f)           Borrower shall maintain and preserve its legal existence, its
rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of the Collateral.
 
(g)           Except as otherwise specifically permitted herein, Borrower shall
not surrender or lose possession of (other than to Secured Party or as otherwise
contemplated in the Loan Agreement), sell, or otherwise dispose of or transfer
any of the Collateral or any right or interest therein.
 
(h)           Borrower shall keep the Collateral free of all liens except as
agreed to by Secured Party in writing.
 
 

 
4

--------------------------------------------------------------------------------

 



5.           Borrower’s Rights in Collateral.
 
(a)           The parties agree that the grant of a security interest in the
Collateral to Secured Party hereunder is intended solely for the purpose of
securing the Obligations.  Accordingly, prior to the occurrence of an Event of
Default and the exercise of rights and remedies afforded Secured Party as a
result of such Event of Default, and to the extent not inconsistent with the
terms of this Agreement, Borrower will be entitled to exercise rights as the
owner of the Collateral and will be entitled to receive and retain, any cash
proceeds therefrom and to exercise any other rights appurtenant to the ownership
of the Collateral; provided, however, Borrower shall not have the right to sell
or transfer the Collateral outside Borrower’s ordinary course of business or, if
outside the ordinary course of business, without Secured Party’s prior written
consent.  Secured Party in its sole discretion, may terminate and revoke the
rights of Borrower described in the foregoing sentence upon any Event of
Default.  Any attempted sale or transfer of the Collateral not in accordance
with provisions of this Section 5(a) shall be void and of no force or effect.
 
(b)           After an Event of Default, all rights of Borrower to exercise the
voting and other contractual rights which it would otherwise be entitled to
exercise pursuant to this Section 5 and to receive and retain cash proceeds from
the Collateral which it would otherwise be authorized to receive and retain
under this Section 5 will cease.
 
6.           Authorization; Secured Party Appointed Attorney in-Fact.  Secured
Party shall have the right to, in the name of Borrower, or in the name of
Secured Party or otherwise, upon notice to but without the requirement of assent
by Borrower, and Borrower hereby constitutes and appoints Secured Party (and any
of Secured Party’s officers, employees or agents designated by Secured Party) as
Borrower’s true and lawful attorney-in-fact, with full power and authority to:
(a) sign and file any of the financing statements and other documents and
instruments which must be executed or filed to perfect or continue perfected,
maintain the priority of or provide notice of Secured Party’s security interest
in the Collateral (including any notices to or agreements with any securities
intermediary); (b) assert, adjust, sue for, compromise or release any claims
under any policies of insurance; and (c) execute any and all such other
documents and instruments, and do any and all acts and things for and on behalf
of Borrower, which Secured Party may deem reasonably necessary or advisable to
maintain, protect, realize upon and preserve the Collateral and Secured Party’s
security interest therein and to accomplish the purposes of this
Agreement.  Secured Party agrees that, except upon and during the continuance of
an Event of Default, it shall not exercise the power of attorney, or any rights
granted to Secured Party, pursuant to items (b) and (c) above.  The foregoing
power of attorney is coupled with an interest and irrevocable so long as the
Obligations have not been paid and performed in full.  Borrower hereby ratifies,
to the extent permitted by law, all that Secured Party shall lawfully and in
good faith do or cause to be done by virtue of and in compliance with this
Section 6.
 
7.           Events of Default.  Any of the following events which shall occur
and be continuing shall constitute an “Event of Default”:
 
(a)           Borrower shall fail to pay when due any amount payable hereunder
or under the Line of Credit Documents or in respect of the Obligations.
 


 
5

--------------------------------------------------------------------------------

 



(b)           Any representation or warranty by Borrower under or in connection
with this Agreement or the Line of Credit Documents shall prove to have been
false or incorrect in any material respect when made or deemed made.
 
(c)           Borrower shall fail to perform or observe in any other term,
covenant or agreement contained in this Agreement or the Line of Credit
Documents on its part to be performed or observed, or any “Event of Default” as
defined in the Loan Agreement.
 
(d)           Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (ii) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property, (iii) make an
assignment for the benefit of creditors, (iv) be adjudicated as bankrupt or
insolvent, (v) admit in writing its inability to, or shall fail generally or be
generally unable to, pay its debts as such debts become due, (vi) institute any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or
(vi) become subject to any proceedings under the United States Bankruptcy Code
or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally, or
have an order for relief entered against it in any proceeding under the United
States Bankruptcy Code;
 
(e)           Borrower shall liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution) or take any action to authorize any of such
actions or events.
 
(f)           Any levy upon, seizure or attachment of any of the Collateral that
shall not have been rescinded or withdrawn.
 
(g)           Borrower shall assert that this Agreement is invalid or
unenforceable, in whole or in part, or Secured Party shall cease to have a
perfected first priority security interest in any of the Collateral owned of
record or beneficially by Borrower.
 
8.           Remedies.
 
(a)           Upon the occurrence and continuance of any Event of Default,
Secured Party shall have, in addition to all other rights and remedies granted
to it in this Agreement, the Line of Credit Documents, all rights and remedies
of a Secured Party under the UCC and other applicable laws.  Without limiting
the generality of the foregoing, Secured Party may sell, assign, transfer or
otherwise dispose of any or all of the Collateral at public or private sale, by
one or more contracts, in one or more portions, at the same or different times,
for cash or credit, or for future delivery without assumption of any credit
risk, all as Secured Party deems advisable; provided, however, that Borrower
shall be credited with the net proceeds of sale only when such proceeds are
finally collected by Secured Party.  Secured Party shall have the right upon any
such public sale, and, to the extent permitted by law, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption Borrower
hereby releases, to the extent permitted by law.  Secured Party shall give
Borrower such notice of any private or public sales as may be required by the
UCC or other applicable law.
 


 
6

--------------------------------------------------------------------------------

 

 


(b)           Secured Party has no obligation to attempt to satisfy the
Obligations by collecting them from any other Person liable for them, and
Secured Party may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Secured Party’s
rights against Borrower.  Borrower hereby waives any right it may have to
require Secured Party to pursue any third Person for any of the
Obligations.  Secured Party may sell the Collateral without giving any
warranties as to the Collateral.  Secured Party may specifically disclaim any
warranties of title or the like.  If Secured Party sells any of the Collateral
upon credit, Borrower will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Borrower shall be credited with the proceeds
of the sale.
 
(c)           The cash proceeds actually received from the sale or other
disposition or collection of Collateral, and any other amounts received in
respect of the Collateral the application of which is not otherwise provided for
herein, shall be applied first, to the payment of the costs and expenses of
Secured Party in exercising or enforcing its rights hereunder and in collecting
or attempting to collect any of the Collateral, and to the payment of all other
amounts payable to the Secured Party pursuant to Section 10(k) hereof; and
second, to the payment of the Obligations.  Any surplus thereof, which exists
after payment and performance in full of the Obligations, shall be promptly paid
over to Borrower or otherwise disposed of in accordance with the UCC or other
applicable law.
 
9.           Consent and Waivers.
 
(a)           Borrower agrees that at any time and from time to time, without
notice to or the consent of Borrower, without incurring responsibility to
Borrower, and without impairing or releasing the security interests provided for
herein or otherwise impairing the rights of Secured Party hereunder, all as
Secured Party may deem advisable: (i) Secured Party may discharge or release, in
whole or in part, Borrower or any other person liable for the payment and
performance of all or any part of the Obligations, and may permit or consent to
any such action or any result of such action, and shall not be obligated to
demand or enforce payment upon any of the Obligations, nor shall Secured Party
be liable to Borrower for any failure to collect or enforce payment of the
Obligations or to realize on any other collateral therefor; (ii)  Secured Party
may, from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof; and
(iii) Secured Party may exercise, or waive or otherwise refrain from exercising,
any other right, remedy, power or privilege granted by this Agreement or the
Line of Credit Documents or other security document or agreement, or otherwise
available to Secured Party, with respect to the Obligations, any of the
Collateral or other security for any or all of the Obligations.
 
(b)           All rights of Secured Party hereunder, and the obligations of
Borrower hereunder and the lien created hereby, shall remain in full force and
effect without regard to, and shall not be impaired or affected by, (i) any
insolvency or bankruptcy, liquidation, winding up or dissolution of Borrower or
any other Person; (ii) any limitation, discharge, or cessation of the liability
of Borrower or any other Person for any Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Obligations; (iii) any assignment or other transfer, in whole
or in part, of Secured Party’s interests in and rights hereunder or in respect
of the Line of Credit Documents; (iv) any claim, defense, counterclaim or
setoff, other than that of prior performance, that Borrower or any other Person
may have or assert; or (v) Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any bankruptcy or insolvency case related to
the Obligations.
 
 
7

--------------------------------------------------------------------------------

 

 


10.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of Nevada as applied to agreements between residents
thereof to be performed entirely therein, except to the extent the validity or
perfection of the security interests hereunder, or the remedies hereunder, in
respect of any Collateral are governed by the law of a jurisdiction other than
Nevada, in which case, the laws of such other jurisdiction shall govern.
 
(b)           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
(c)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the matters set forth herein and supersedes
any prior agreements, commitments, discussions and understandings, oral or
written, with respect thereto.
 
(d)           Successors and Assigns.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by Borrower, Secured Party and its
respective successors and assigns.  Neither party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder without the prior express written consent of the other party.

 
8

--------------------------------------------------------------------------------

 



(e)           Amendment.  Any term of this Agreement may be amended and the
observance of any term Agreement may be waived only with the written consent of
Borrower and Secured Party.
 
(f)           No Waiver.  No failure on the part of Secured Party to exercise,
and no delay in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, remedy, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to Secured Party.
 
(g)           Notice.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be made in accordance with the Loan Agreement.
 
(h)           No Third-Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and the parties do not intend to
confer third-party beneficiary rights upon any other person.
 
(i)           Construction.  The construction of this Agreement shall not take
into consideration the party who drafted or whose representative drafted any
portion of this Agreement, and no canon of construction shall be applied that
resolves ambiguities against the draft of the documents.
 
(j)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(k)           Costs and Expenses.  Borrower hereby agrees to pay on demand all
costs and expenses of the Secured Party and fees and disbursements of counsel in
connection with the enforcement, or preservation of any rights under, this
Agreement, and the Line of Credit Documents, including in any out-of-court
workout or other refinancing or restructuring or in any bankruptcy case, and the
protection, sale or collection of, or other realization upon, any of the
Collateral, including all expenses of taking, collecting, holding, sorting,
handling, preparing for sale, selling, or the like, and other such expenses of
sales and collections of Collateral.
 
(l)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations.  If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation, it shall be
deemed modified to conform to the minimum requirements of such law or
regulation, or, if for any reason it is not deemed so modified, it shall be
ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Agreement.
 
(m)           Termination.  Upon payment and performance in full of all
Obligations, the security interest created under this Agreement shall terminate
and Secured Party shall promptly execute and deliver to Borrower such documents
and instruments reasonably requested by Borrower as shall be necessary to
evidence termination of all security interests given by Borrower to Secured
Party hereunder.
 
 [SIGNATURE TO FOLLOW]

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first above written.
 
 

 
BORROWER:
 
CELLYNX GROUP, INC.
a Nevada corporation
 
 
By:  /s/ Norman Collins
Name: Norman Collins
Its: Chief Executive Officer
 
 
SECURED PARTY:
 
5BARZ INTERNATIONAL INC.
a Nevada Corporation
 
 
By: /s/ Daniel Bland
Name:  Daniel Bland
Its: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
